     Case 5:17-cr-00113 Document 682 Filed 08/19/20 Page 1 of 6 PageID #: 2791



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT BECKLEY

UNITED STATES OF AMERICA

v.                                        CRIMINAL ACTION NO. 5:17-00113-5

JAMES RODNEY STAPLES

                        MEMORANDUM OPINION AND ORDER

        Pending before the court is defendant’s letter-form motion

to reduce sentence in light of the COVID-19 pandemic.               (ECF No.

671.)     For the following reasons, the court DENIES without

prejudice defendant’s motion.

I.      Background

        Defendant is 41 years old.        He claims that he suffers from

obesity and high blood pressure.           (See id.)    On March 14, 2018,

he pled guilty to conspiracy to manufacture, distribute, and

possess with intent to distribute:           280 grams of cocaine base, 5

kilograms of cocaine, and 1 kilogram of heroin.              (See ECF Nos.

489, 628.)        On August 13, 2018, this court sentenced defendant

to 151 months of incarceration.           (ECF No. 619.)     Per the BOP

Inmate Locator, defendant’s release date is April 27, 2028.

Defendant has currently served under half of his sentence.

        Defendant is currently incarcerated at Petersburg Low FCI in

Hopewell, Virginia.        As of July 26, 2020, the Bureau of Prisons

(“BOP”) website lists FCI Ashland as having no current COVID-19

cases, and having had one past COVID-19 case by a staff member.
     Case 5:17-cr-00113 Document 682 Filed 08/19/20 Page 2 of 6 PageID #: 2792



See COVID-19 Cases, Federal Bureau of Prisons (updated July 26,

2020), https://www.bop.gov/coronavirus/.

        Defendant does not state in his letter-form motion that he

has exhausted administrative remedies.            (See ECF No. 671.)

II.     Analysis: Failure to Exhaust

    The First Step Act empowers criminal defendants to request that

courts grant them compassionate release pursuant to 18 U.S.C §

3582(c).      But before they make such requests to the court,

defendants must first ask the BOP via the administrative process

and give the BOP thirty days to respond.            See id. §

3582(c)(1)(A).       Upon such a motion from the BOP or from a

defendant (after either the BOP denies the request or thirty days

has elapsed since the request was filed), a court “may reduce the

term of imprisonment.”         Id. § 3582(c)(1)(A)(i).

    Though some district courts have waived Section 3582's

exhaustion requirement because of the COVID-19 pandemic,1 the

1
 See, e.g., United States v. Paul Gileno, 2020 WL 1916773, at *5
(D. Conn. Apr. 20, 2020) (finding that the exhaustion requirement
should be waived as undue delay in defendant's release could
result in catastrophic health consequences for him in light of
his underlying health conditions and the COVID-19 pandemic);
United States v. Jones, Criminal No. 3:11-cr-249-MHL, ECF No. 47
(E.D. Va. Apr. 3, 2020) (finding that the defendant's “unique
circumstances and the exigency of a rapidly advancing pandemic”
justified waiver of the exhaustion requirement); United States v.
Perez, 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (finding
that the defendant's “undisputed fragile health, combined with
the high risk of contracting COVID-19 in the [Metropolitan
Correctional Center], justifies waiver of the exhaustion
requirement,” because the defendant had “less than three weeks
remaining on his sentence” and suffered “severe side effects”
                                         2
     Case 5:17-cr-00113 Document 682 Filed 08/19/20 Page 3 of 6 PageID #: 2793



majority of district courts have found that failure to exhaust

administrative remedies is a death knell to a defendant's request

for compassionate release.2

    Of the federal appellate courts, only the Tenth Circuit, the

Sixth Circuit, and the Third Circuit have ruled on the issue of

exhaustion of administrative remedies in the context of Section

3582.     See United States v. Springer, 2020 WL 3989451, at *3

(10th Cir. July 15, 2020); United States v. Alam, 960 F.3d 831,

(6th Cir. 2020); United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020).       The Fifth Circuit mentioned the possibility of

waiver, without ruling on the issue.            Valentine v. Collier, 2020

WL 1934431, at *8 (5th Cir. Apr. 22, 2020) (Higginson J.,

concurring).




from two surgeries); United States v. Calvin, 2020 WL 1613943, at
*2 (D. Conn. Apr. 2, 2020) (finding that “all three exceptions to
the exhaustion requirement apply to Defendant's request”).
2
 See, e.g., United States v. Wright, 2020 WL 1922371, at *1
(S.D.N.Y. Apr. 20, 2020); United States v. Feiling, 2020 WL
1821457, at *5 (E.D. Va. Apr. 10, 2020); United States v.
Underwood, 2020 WL 1820092, at *2 (D. Md. Apr. 10, 2020); United
States v. Sundblad, 2020 WL 1686237, at *2 (D.S.C. Apr. 7, 2020);
United States v. Carver, 2020 WL 1604968, at *1 (E.D. Wa. Apr. 1,
2020); United States v. Clark, 2020 WL 1557397, at *3 (M.D. La.
Apr. 1, 2020); United States v. Williams, 2020 WL 1506222, at *1
(D. Md. Mar. 30, 2020); United States v. Garza, 2020 WL 1485782,
at *1 (S.D. Cal. Mar. 27, 2020); United States v. Zywotko, 2020
WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v.
Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020);
United States v. Hernandez, 2020 WL 1445851, at *1 (S.D.N.Y. Mar.
25, 2020); United States v. Cohen, 2020 WL 1428778. at *1
(S.D.N.Y. Mar. 24, 2020).
                                         3
  Case 5:17-cr-00113 Document 682 Filed 08/19/20 Page 4 of 6 PageID #: 2794



In Springer, the Tenth Circuit held that inmates are required to

exhaust administrative remedies before filing a motion for

compassionate release.      2020 WL 3989451, at *3-4.       The Sixth

Circuit in Alam held likewise.       2020 WL 2845694, at *5

(dismissing a compassionate release claim without prejudice due

to failure to exhaust administrative remedies); see also id. at

*2 (“this exhaustion requirement . . . remains a mandatory

condition”).    In Raia, the Third Circuit did not discuss in-depth

the potential exceptions to administrative exhaustion.            See Raia,

954 F.3d at 597.     But the court denied the defendant's motion to

reduce his sentence outright, holding that any remand would be

futile because of the defendant's failure to comply with Section

3582's exhaustion requirement.       See id.    The Third Circuit

described the exhaustion requirement as a “glaring roadblock

foreclosing compassionate release” to a defendant who failed to

exhaust his or her administrative remedies.          Id.

Precedent from the Tenth Circuit, Sixth Circuit, Third Circuit,

and Fifth Circuit is not binding on this court.            And neither is

the court bound by other district court opinions.           These

decisions, however, provide informative guidance.           This court

finds particularly persuasive the reasoning contained in United

States v. Thompson, 2020 WL 2121371 (S.D.W. Va. May 5, 2020)

(Goodwin, J.).    There, the court denied a defendant’s motion for

compassionate release due to his failure to exhaust

                                      4
  Case 5:17-cr-00113 Document 682 Filed 08/19/20 Page 5 of 6 PageID #: 2795



administrative remedies because the BOP, and not courts, have

“more expertise and resources” to make such release

determinations.    Id. at *4.      This court agrees that removing the

BOP’s expertise is unwise, and also would fly in the face of the

statutory design that provides the mechanism for compassionate

release.

Section 3582 contemplates the potentially urgent nature of

compassionate release decisions and yet does not provide for

exigent circumstances.      See 18 U.S.C. § 3582(c)(1)(A).        Unlike

many other statutory exhaustion provisions that require

exhaustion of all administrative remedies before a claim can be

brought in court, “Section 3582 provides an alternative.”

Wright, 2020 WL 1922371, at *2; see also United States v.

Underwood, 2020 WL 1820092, at *2 (D. Md. Apr. 10, 2020).             The

statute requires “exhaustion of all administrative rights or the

lapse of 30 days from the warden's receipt of the inmate's

request for compassionate release, whichever is earlier.”             See

id. (citing 18 U.S.C. § 3582(c)(1)(A)).         “This alternative

suggests that the Congress recognized that even if compassionate

release requests cannot always await the full administrative

process to be completed, the BOP should have at least 30 days to

act on such a request.”      Id.

Moreover, the exhaustion requirement indicates that the Congress

intended BOP to play a meaningful role in the compassionate

                                      5
  Case 5:17-cr-00113 Document 682 Filed 08/19/20 Page 6 of 6 PageID #: 2796



release process.     See Raia, 954 F.3d at 597.          The agency's

expertise and access to necessary information about defendants

makes it uniquely situated to handle compassionate release

decisions.   “The court may of course review those judgments, but

the Congress expressed its clear intent that such review would

come second, with the benefit of the BOP's initial assessment.”

Wright, 2020 WL 1922371, at *2

III. Conclusion

     Defendant has not established that he has exhausted his

administrative remedies or that thirty days have lapsed from the

warden's receipt of defendant’s request for compassionate

release.   Thus, defendant’s motion for compassionate release is

DENIED without prejudice.      The court makes no finding at this

time whether defendant would satisfy the “extraordinary and

compelling reasons” necessary to warrant a reduction in his

sentence pursuant to 18 U.S.C. § 3581(c).

     The Clerk is directed to send a copy of this Order to

counsel of record, any unrepresented parties, the Warden at

Petersburg Low FCI in Hopewell, Virginia, and the Probation

Office of this court.

    It is SO ORDERED this 19th day of August, 2020.

                             ENTER:

                                          David A. Faber
                                          Senior United States District Judge


                                      6
